This is an appeal from a decree of the circuit court of Macomb county dismissing plaintiff's bill for the enforcement of a mechanic's lien.
On April 28, 1927, the plaintiff entered into a contract with one Leo J. Andrews for the erection of a gasoline station on land owned by Frank X. Pare and Clara Pare, his wife. Andrews held a ten-year lease which he obtained from William F. Wise and Marian M. Wise, his wife, who were purchasing the property on land contract. Andrews subsequently assigned his lease to Anthony Ellison. The claim of lien filed by the plaintiff recites that he "claims a lien on said land and building of which William F. Wise is the owner and Leo J. Andrews and Anthony Ellison are the lessees." The bill of complaint claims a lien on the building and prays that it may be sold to satisfy the amount found to be due to the plaintiff. On motion of the defendants, the trial court entered a decree dismissing *Page 380 
the bill on the ground that the claim of lien was not a sufficient compliance with the statute and therefore no lien attached.
The court correctly disposed of the issue. Frank X. Pare and Clara Pare, his wife, held the record title to the property. They should have been named as owners. William F. Wise and Marian M. Wise, his wife, were the joint vendees in the executory contract of purchase. Both should have been named as such in the claim of lien. To designate all of these parties in the claim of lien is one of the statutory requirements and unless complied with no lien attaches. Waters v. Johnson,134 Mich. 436; Godfrey Lumber Co. v. Kline, 167 Mich. 629; John F.Noud  Co. v. Stedman, 193 Mich. 459.
But the plaintiff has abandoned his claim of lien against the land and building and now insists that he is entitled to a lien on the leasehold interest of Andrews and Ellison. He must abide by the recitals in the claim of lien filed. It is jurisdictional and cannot be amended. Lacy v. Piatt Power Heat Co., 157 Mich. 544 (133 Am. St. Rep. 360); Grand RiverLumber  Coal Co. v. Glenn, 234 Mich. 310.
Because the claim of lien is fatally defective in that it does not state the names of the owners and the vendees in the executory contract of purchase, the trial court was right in dismissing the bill.
The decree should be affirmed, with costs to the defendants.
  FEAD, J., concurred with McDONALD, J. *Page 381